DETAILED ACTION
		This Office action is in response to the amendment filed on July 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a first power supply stage configured to form an intermediate regulated voltage at an output node of the first power supply stage, wherein a switched current through an inductor of the first power supply stage induces a current through a coupled inductor for generating auxiliary power, the auxiliary power being configured to power circuitry of the power supply, wherein the intermediate regulated voltage is set to an initial target level upon start-up of the power supply whereby switching in the first power supply stage is inhibited from ceasing before the auxiliary power generated by the coupled inductor is sufficient to power the circuitry of the power supply, and wherein the intermediate regulated voltage is set to a second target level during steady-state operation of the power supply” in Claims 2-9 and 32-33 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein during a start-up phase of the switching power supply, the voltage regulator forms a first regulated output for powering the controller circuitry and wherein after the start-up phase, the first regulated output is coupled to a second voltage source for powering the controller circuitry, wherein the second voltage source forms a second regulated output that is regulated at a higher level than the first regulated output, thereby disabling the voltage regulator” in combination with all other claim limitations. Claims 11-16 depend directly or indirectly from claim 10, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 17, the prior art of record fails to disclose or suggest “wherein charging of the capacitor is recommenced when a monitored voltage on the capacitor approaches a threshold to inhibit the voltage on the capacitor from reaching the threshold” in combination with all other claim limitations. Claims 19-24 depend directly or indirectly from claim 19, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 25, the prior art of record fails to disclose or suggest “wherein the intermediate voltage is regulated to an initial target level upon start-up of the power supply and wherein the intermediate regulated voltage is regulated to a second target level during steady-state operation of the power supply; and a second power supply stage configured to convert the intermediate regulated voltage into a power supply output voltage, the second power supply stage comprising a controller circuitry configured to control switching in the second power supply stage and the second power supply stage comprising a voltage regulator, wherein during a start-up phase of the switching power supply, the voltage regulator forms a first regulated output for powering the controller circuitry of the second power supply stage and wherein after the start-up phase, the first regulated output is coupled to the power supply output voltage, the power supply output voltage being regulated at a higher level than the first regulated output, thereby disabling the voltage regulator” in combination with all other claim limitations. Claims 26-31 depend directly or indirectly from claim 25, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838